TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00622-CR







Manuel Ochoa Rivera, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 95-248-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING







PER CURIAM


	Appellant pleaded guilty before a jury to four counts of aggravated sexual assault. 
The jury assessed punishment on each count at imprisonment for sixty years and a $10,000 fine.

	Sentence in this cause was imposed on August 16, 1995.  Appellant's pro se notice
of appeal was filed on September 14.  On October 12, appellant waived notice of appeal in this
cause pursuant to a plea bargain agreement in Williamson County cause number 95-349-K26.  The
waiver of appeal is in writing and is signed by appellant and his attorney.

	A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex.
Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that
appellant sought or obtained the permission of the trial court to pursue this appeal.

	The appeal is dismissed.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Dismissed 

Filed:   November 15, 1995

Do Not Publish